ORDER
On August 1, 1988, the Court filed Opinion No. 22896, temporarily suspending Respondent for a period of six months from the date of the opinion, with certain conditions for readmission. Respondent has filed a Petition for Reinstatement and has furnished proof of completion of the requirements for readmission, as set out in Opinion No. 22896. A hearing was held before this Court on February 20, 1990, now therefore,
IT IS ORDERED that Respondent, Horace A. Smith, be reinstated without limitation as a member of the South Carolina Bar.